Fish, J.
1. One of the assignments of error in the motion for a new trial was that the court erred in failing to charge the *726jury upon the plea of former acquittal. We do not think there is any merit in this exception. The offenses of retailing liquor without license and keeping open a tippling-house on the Sabbath day are separate and distinct. Neither of them is a necessary element in and an essential part of the other. Either of them may be committed without perpetrating the other. A person prosecuted for either is in no jeopardy of being convicted of the other, or of any offense which is an essential part of the other. The case of Blair v. State, 81 Ga. 629, is exactly in point. It was there held that “A fonner conviction of selling liquor to a minor without the written consent of his parent or guardian, even if properly pleaded, would not be good in bar of a prosecution for selling liquor without license, though the act of selling were the same in both cases.” See Bell v. State, 103 Ga. 397. It may be noted that in Minor v. State, 63 Ga. 319, it appears that Minor was tried for keeping open a tippling-house on the Sabbath day, and also for retailing liquor without license, and was convicted in both cases. The point that he could not be convicted of both offenses appears not to have been made.
2. Complaint was made that the verdict was contrary to the evidence. Whether defendant’s house was a tippling-house on Sunday, July 31, 1898, and was kept open on that day, were of course questions to be determined by the jury, from all the facts and circumstances of the case. If it was really a tippling-house at that time, although it may have just begun its existence as such, and if defendant kept it open on that day, he was guilty of a violation of the statute. The evidence was that on that Sunday the house was kept open, and that several persons were tippling therein. Rhodes testified, “I took drinks there that day. Ordered four drinks. I drank rye whisky, others drank corn. Defendant poured it out of a bottle.” This testimony was uncontradicted. ■ The defendant, in his statement, simply said: “I sold that whisky to Jessie Isaac on Sunday, July 31, 1898. She said she was sick and needed it. Those men witnesses were never there before Sunday, July 31, 1898. I did not run any tippling-house.” There were a number of jugs and bottles of whisky found in defendant’s cupboard. Jessie Isaac *727bought some whisky there on Saturday night, a week- before July 31, 1898,. and a half-pint on the last-named day. Rhodes swore that he had been there once or twice on Sunday,-and went there on Sunday only. It is true he did not state the purpose of his visits, but he was tippling there on July 31. ■ Peek testified: “I had got no whisky from defendant on July 31, 1898. We had not been there long enough. I got one drink there before on a Sunday.” We think the jury could infer from the testimony of these witnesses and the -surrounding circumstances that the house was a tippling-house. The verdict therefore was not contrary to the evidence.

Judgment affirmed.

All the Justices concurring, except Simmons j (7- J., and Lumphin, P. J,, absent.